DENY; and Opinion Filed August 20, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00815-CV

                              IN RE QUINCY BLAKELY, Relator

                  Original Proceeding from the 194th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. WX1890017

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                 Opinion by Justice Lang-Miers
       In this original proceeding, relator seeks a writ directing the trial court to sign and file a

written order disposing of relator’s application for pretrial writ of habeas corpus and a certification

of relator’s right to appeal. We requested a response to relator’s petition for writ of mandamus.

In its response, the State informed the Court that the trial court signed a written order on August

3, 2018 denying relator’s application for pretrial writ of habeas corpus, and that a certification of

right to appeal is pending relator’s signature. Relator has appealed the August 3, 2018 order, and

this Court has ordered the trial court to prepare a certification of right to appeal and to file the

certification with the clerk’s record in that appeal. See 05-18-00909-CR. Relator has received the
relief requested in this original proceeding. Accordingly, we deny as moot relator’s petition for

writ of mandamus.




                                                 /s/ Elizabeth Lang-Miers
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE




180815F.P05




                                              –2–